PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,235,020
Issue Date: 2022 Feb 1
Application No. 14/774,886
Filing or 371(c) Date: 1 Feb 2016
Attorney Docket No. PALMP0002US/1000354721

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the PETITION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705 filed March 31, 2022, which is treated as an application under 37 CFR 1.705(b), requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by one hundred fourteen days (114) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by one hundred fourteen (114) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).

Patentee asserts that the 65-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of a supplemental reply or other paper, other than a paper expressly requested by the Office or a request for continued examination submitted after a notice of allowance has been mailed, is not warranted in connection with the paper filed November 29, 2021, Petitioner asserts that the paper filed November 29, 2021 was expressly requested by the Office, and that the period of reduction in accordance with this paper should be 0 days.

Petitioner’s argument has been considered and is persuasive. On September 29, 2021, a Notice to File Corrected Application Papers Notice of Allowance Mailed was mailed, requiring correction of drawing Figures 22 & 46A-C. On November 29, 2021, a reply to the Notice mailed September 29, 2021 was filed. As the paper filed November 29, 2021 was filed in response to the Notice mailed September 29, 2021, this paper was expressly requested by the Office.1 The 65-day period of reduction is removed and replaced with a zero (0) day period of reduction for applicant delay. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred fourteen (114) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction


    
        
            
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (Jun. 16, 2020).